473 S.W.2d 679 (1971)
BRASS BRAKES, INC., Appellant,
v.
BRAKE-O INTERNATIONAL, INC., Appellee.
No. 5073.
Court of Civil Appeals of Texas, Waco.
November 18, 1971.
*680 Brown, Elliott, Vetter & Denton, Dallas, for appellant.
Earl Luna, Dallas, for appellee.

OPINION
JAMES, Justice.
This is a venue matter. Appellee Brake-O International, Inc. sued Appellant Brass Brakes, Inc. in Dallas County, Texas, among other things, for $839.68 allegedly due under the terms of a written letter agreement signed by representatives of the parties dated October 23, 1970. This contract was prepared and signed by both parties in Dallas County, Texas. Brass Brakes filed its plea of privilege, alleging venue properly lay in Randall County, Texas, the county of its residence and principal place of business. Brake-O filed a controverting plea, alleging venue could be maintained in Dallas County, Texas, under the provisions of Subdivisions 5 and 23 of Article 1995, Vernon's Ann.Civ.St.
Upon hearing, the trial court overruled the plea of privilege, from which Brass Brakes appeals. We affirm.
Subdivision 23 of Article 1995 provides that suits against corporations may be brought "in the county in which the cause of action or part thereof arose."
The making of the contract is a part of the cause of action. In the case at bar, the venue facts are: (1.) that the defendant is a corporation and (2) that the contract was made in the county where suit was brought. Reserve Life Insurance Company v. Evans (Waco, Tex.Civ.App.1969) 450 S.W.2d 894, no writ history; Highway Ins. Underwriters v. Pyeatt (Fort Worth, Tex.Civ.App.1950) 234 S.W.2d 457, mandamus overruled; Western Wool Commission Co. v. Hart (Sup.Ct.1892) 20 S.W. 131; Sani-Serv Freezer Sales, Inc. v. Coker (Tyler, Tex.Civ.App.1969) 441 S.W.2d 649, no writ history; Southern Farm Bureau Cas. Ins. Co. v. Alexander (Texarkana, Tex.Civ.App.1959) 326 S.W.2d 644, no writ history; Gleason v. Southwestern Sugar and Molasses Co. (Waco, Tex.Civ. App.1948) 214 S.W.2d 640, no writ history; Stone Fort Natl. Bank of Nacogdoches v. Forbess (1936) 126 Tex. 568, 91 S.W.2d 674.
Affirmed.